Dismissed and Memorandum Opinion filed February 26, 2003








Dismissed and Memorandum Opinion filed February 26,
2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00068-CV
____________
 
VAL KIENTZ,
Appellant
 
V.
 
JASON S.
COOMER, Appellee
 

 
On Appeal from
61st District Court
Harris County, Texas
Trial Court Cause
No. 03-26096
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed October 20,
2003.  On February 20, 2004, appellant
filed a motion to dismiss the appeal because the case has been settled in
mediation.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed February 26, 2004.
Panel consists of Justices Fowler,
Edelman and Seymore.